Citation Nr: 1432290	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  12-10 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Whether the severance of service connection for diabetes mellitus due to Agent Orange exposure was proper. 

2. Whether the severance of service connection for peripheral neuropathy of the left upper extremity was proper. 

3. Whether the severance of service connection for peripheral neuropathy of the right upper extremity was proper. 

4. Entitlement to service connection for ischemic heart disease due to Agent Orange exposure. 

5. Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus, type II, and/or due to Agent Orange exposure. 



REPRESENTATION

Appellant represented by:	Katrina J. Eagle, Esquire


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from October 1966 to July 1968. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

By way of brief procedural history, in January 2010, the RO presumptively granted service connection for diabetes mellitus, type II, based on the Veteran's exposure to herbicides while serving in the demilitarized zone (DMZ) in Korea.  In June 2010, the RO granted service connection for peripheral neuropathy of the upper extremities, as secondary to service-connected diabetes mellitus.  A May 2011 rating decision proposed to sever service connection for diabetes and peripheral neuropathy of the upper extremities based on a finding that the Veteran was not exposed to herbicides while serving in the DMZ in Korea.  The Veteran was notified of this proposal in May 2011. A December 2011 rating decision severed service connection for diabetes and peripheral neuropathy of the upper extremities.  The Veteran submitted a notice of disagreement in December 2011; a statement of the case was issued in March 2012; and the Veteran perfected an appeal in April 2012. 

With respect to the claim for service connection for erectile dysfunction, the RO denied that claim in March 2010; the Veteran submitted a notice of disagreement in April 2010; in March 2011, the RO confirmed is previous denial of the claim; the Veteran again disagreed with this determination in April 2011; a statement of the case was issued in March 2012; and the Veteran perfected an appeal as to this issue in April 2012. 

With respect to the claim for service connection for ischemic heart disease, the RO denied that claim in a May 2011 rating decision; the Veteran submitted a notice of disagreement in December 2011; a statement of the case was issued in March 2012; and the Veteran perfected an appeal as to this issue in April 2012. 

The Veteran provided testimony before a Decision Review Officer (DRO) in October 2011; a transcript of that proceeding is of record. 

The issue of entitlement to service connection for erectile dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The evidence does not clearly and unmistakably establish that the Veteran did not serve in or near the Korean DMZ between April 1, 1968, and August 31, 1971, for purposes of presumptive exposure to Agent Orange. 

2. Ischemic heart disease is shown to have had its onset as a result of active military service.


CONCLUSIONS OF LAW


1. The severance of service connection for diabetes mellitus type II was improper, and restoration of service connection is warranted. 38 U.S.C.A. § 1155, 5103, 5103A, 5107, 5112 (West 2002); 38 C.F.R. § 3.105(d), 3.159, 3.303 (2013).

2. The severance of service connection for left upper extremity peripheral neuropathy as secondary to service-connected diabetes mellitus type II was improper, and restoration of service connection is warranted. 38 U.S.C.A. § 1155, 5103, 5103A, 5107, 5112 (West 2002); 38 C.F.R. § 3.105(d), 3.159, 3.303, 3.310 (2013).

3. The severance of service connection for right upper extremity peripheral neuropathy as secondary to service-connected diabetes mellitus type II was improper, and restoration of service connection is warranted. 38 U.S.C.A. § 1155, 5103, 5103A, 5107, 5112 (West 2002); 38 C.F.R. § 3.105(d), 3.159, 3.303, 3.310 (2013).

4. Ischemic heart disease was incurred as a result of active military service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA.

As a preliminary matter, the Board is required to address the Veterans Claims Assistance Act of 2000 ("VCAA") that became law in November 2000. The VCAA provides, among other things, that VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA. The VCAA also requires VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

In this case, however, as the Board has determined that service connection for the Veteran's ischemic heart disease should be allowed, no further discussion of the Veterans Claims Assistance Act of 2000 and the implementing regulations is required at this point. 

In addition, with respect to the duty to notify as it applies to the claim involving the propriety of severance of service connection, as it involves a determination as to clear and unmistakable error (CUE), the VCAA is not applicable. See Livesay v. Principi, 15 Vet. App. 165 (2001). See also Parker v. Principi, 15 Vet. App. 407 (2002).

Severance of service connection for diabetes mellitus type II, peripheral neuropathy of the left upper extremity, and peripheral neuropathy of the right upper extremity

The RO, in January 2010 and June 2010 rating decisions, granted service connection for diabetes mellitus type II, and for peripheral neuropathy of the bilateral upper extremities, respectively.  In a May 2011 rating decision, the RO proposed to sever the grant of service connection for diabetes mellitus type II and peripheral neuropathy due to findings that the Veteran did not have the requisite service in the DMZ in Korea where there was possible exposure to herbicides, and was not, therefore, presumed to have been exposed to herbicides, including Agent Orange.  This decision was finalized in December 2011, effective March 1, 2012. 

Certain additional procedural requirements apply where service connection is to be severed, and if they are not followed, the severance of service connection is generally void ab initio.  Specifically, a rating proposing severance must be prepared setting forth all material facts and reasons.  The Veteran must be notified at his or her latest address of record of the contemplated action and the detailed reasons therefor, and must be given 60 days to present additional evidence to show that service connection should be maintained. 38 C.F.R. § 3.105(d).  The Veteran may also request a hearing within 30 days of receiving notice. 38 C.F.R. § 3.105(i). 

In this case, the Veteran was afforded the appropriate due process.  A rating decision was issued in May 2011 that proposed to sever service connection for diabetes mellitus type II and bilateral upper extremity peripheral neuropathy, setting forth the detailed reasons for the proposal.  The Veteran was notified of this determination and his right to present additional evidence or request a hearing in a May 17, 2011, letter.  Thereafter, the Veteran requested a personal hearing before a DRO at the RO; such hearing was held in October 2011.  In December 2011, more than 60 days after the initial notice of the proposed severance, a rating decision was issued that explained the reasons for finalizing the severance of service connection. 

Subject to the limitations contained in 38 C.F.R. § 3.114 and 3.957, service connection may be severed only where the evidence establishes that the award of service connection was clearly and unmistakably erroneous, with the burden of proof being upon the Government.  A change of diagnosis "may be accepted as a basis for severance action if the examining physician or physicians or other proper medical authority certifies that, in the light of all accumulated evidence, the diagnosis on which service connection was predicated is clearly erroneous." 38 C.F.R. § 3.105(d).  "Severance of service connection based on any standard less than that established by § 3.105(d) is erroneous as a matter of law." Stallworth v. Nicholson, 20 Vet. App. 482 (2006).  The Board notes that the additional protections as set forth in 38 C.F.R. § 3.105(b) do not apply, as service connection was in effect since 2009 (diabetes and left upper extremity peripheral neuropathy) and 2010 (right upper extremity peripheral neuropathy), or less than 10 years. See also 38 C.F.R. § 3.957. 

The United States Court of Appeals for Veterans Claims (Court) has repeatedly discussed the evidentiary standard for clear and unmistakable error (CUE). Although most of these opinions address the appeals of claimants seeking a finding of CUE in a past denial of benefits, the Court has held that the standard for CUE is equally applicable to VA for claims involving the severance of service connection based on CUE.  Once service connection has been granted, it may be withdrawn only after VA complies with specific procedures and if the Secretary meets the high burden of proof. See Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).

The criteria to determine whether CUE was present in a prior determination are that: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question. Russell v. Principi, 3 Vet. App. 310 (1992).  "Clear and unmistakable error" is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error. Fugo v. Brown, 6 Vet. App. 40 (1993). 

Although the same standards for determining whether there was CUE in a final decision apply when determining whether, for the purpose of severing service connection, there was CUE in a decision granting service connection, the reviewable evidence is not limited to that which was before the RO in making its initial service connection award. Daniels v. Gober, 10 Vet. App. 474, 480 (1998).

Service connection may be granted for a disability from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, 
(2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability. Wallin v. West, 11 Vet. App. 509, 512 (1998). 

The VA Adjudication Procedures Manual notes that the Department of Defense (DoD) had confirmed that the herbicide, Agent Orange, was used from April 1968 through July 1969 along the Korean Demilitarized Zone (DMZ) to defoliate the fields of fire between the front line defensive positions and the south barrier fence; and has recognized certain units as having served in the DMZ during that period. The treated area was a strip of land 151 miles long and up to 350 yards wide from the fence to north of the civilian control line.  There was no indication that the herbicide was sprayed in the DMZ itself.

Under the development instructions set out in the VA Adjudication Procedure Manual, if it is determined that a Veteran who served in Korea during that time period belonged to one of the units identified by DoD, then it was presumed that he or she was exposed to herbicides containing Agent Orange, and the presumptions outlined in 38 C.F.R. § 3.309(e) would apply. See VA Adjudication Procedure Manual, MR21-1MR, Part IV, Subpart ii, Chapter 2, Section C. 

If the Veteran served in a different unit located in Korea during this time period, the Veteran's unit's location must be verified. Id. 

Effective February 24, 2011, a Veteran who during active military service between April 1, 1968, and August 31, 1971, served in a unit that operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, as determined by the DOD, shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to the contrary. 38 C.F.R. § 3.307(a)(6)(iv). See also 76 Fed. Reg. 4,245 -47 (Jan. 25, 2011).  This amendment is effective for all claims received by VA on or after February 24, 2011, and to claims pending before VA on that date, which includes the current appeal.  

A list of service units that have been recognized by the Department of Defense (DOD) as having served in areas along the Korean DMZ may be found in the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Topic 10, Block p.  Importantly to this matter, only these specific units stationed at the DMZ in Korea are presumed to have been exposed to Agent Orange or other herbicide.  The Army units exposed include the four combat brigades of the 2nd Infantry Division.

The term "Veteran with covered service in Korea" means a person who served in the active military, naval, or air service in or near the Korean DMZ between September 1, 1967, and August 31, 1971, and who is determined by VA, in consultation with the DoD, to have been exposed to an herbicide agent during such service.  Exposure to an herbicide agent will be conceded if the Veteran served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the DoD, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.814(c)(2). 

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, diabetes mellitus, type II, shall be service-connected even though there is no record of such disease during service. 38 C.F.R. § 3.309(e). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. § 3.307(a)(6)(ii). 

Again, in January 2010, the RO granted service connection for diabetes mellitus, type II, based on a diagnosis and indications in the Veteran's service records that he was assigned the Headquarters 2nd Infantry Division (a unit "identified with presumed Agent Orange exposure" in the Korea DMZ) between April 1967 and July 1968, and therefore entitled to presumptive service connection under 38 C.F.R. § 3.309(e).  

Then, in June 2010, the RO granted service connection for peripheral neuropathy of the bilateral upper extremities, based on a diagnosis and a VA medical opinion which indicated the nerve condition was most likely secondary to diabetes.  

In a May 2011 rating decision, the RO proposed to sever service connection for diabetes mellitus and the secondary conditions of peripheral neuropathy based on a finding that the Veteran had not been assigned to one of the four recognized combat brigades of the 2nd Infantry Division which spent time in the DMZ. See Formal Finding.  Rather, he had been attached to the 2nd Administrative Company of the 2nd Infantry Division.  

The Veteran vehemently asserts that his duties with the 2nd Administrative Company of the 2nd Infantry Division included frequent trips to the DMZ and that he was, in fact, exposed to Agent Orange. See Hearing Transcript; see also October/November 2009 Claim.  He thus believes that that the presumptive provisions of 38 C.F.R. § 3.307(a)(6)(iv) were properly applied by the RO in granting service connection for diabetes (presumptively) and peripheral neuropathy (secondarily) and that the rating decision severing service connection was erroneous in this regard.

A review of the Veteran's claims file indicates that he served in the Army and was stationed in Korea from April 8, 1967, to July 5, 1968.  Service personnel records further confirm that he was a pay/distribution specialist with the 2nd Administrative Company, 2nd Infantry Division during this time period.  

In his October 2009 claim for service connection, the Veteran stated that he was stationed in Korea at Camp Ross and that he "drove all of the money runs from the 8th Army Headquarters in Seoul to Camp House, 2nd Infantry Headquarters."  He further reported that he was a pay clerk for the 1st/15th Artillery, the 1st/12th Artillery, 1st/72nd Armor, the 2nd/72nd Armor, the 1st/38th Infantry, and 2nd/38th Infantry.  He stated that his unit "went into the field and took pay complaints up on the DMZ on dusty roads to all of the units that were assigned to the 2nd Infantry Division" and that he "walked through dead foliage that had been sprayed with Agent Orange along the roadside when up on the DMZ on or about May 1, 1968, to June 30, 1968."  He also noted that he made various night trips to the 7th Infantry Division in order to use their computers to run payroll.  In support of this, the Veteran submitted photographs that presumably depicted the Veteran standing along the DMZ.  He also provided the names of several fellow service members who could verify his presence near the DMZ.  

In addition, to the above, the Veteran also provided competent testimony at the October 2011 DRO hearing.  He stated that when he first arrived in Korea, he obtained his driver's license and became the "second admin driver for Finance."  He reported that he "had a duce and a half assigned to me; and, anytime we had to pick up money, military pay currency, I was the one who drove."  He again stated that he drove to all of the units ("we would visit three or four units and then come back") on the DMZ and took pay complaints.  He approximated that he spent 1/3 of his time in and around the DMZ every month he was in Korea.  He further reported that he had visited all of the mechanized armored units, including the 15th Artillery (one of the designated units approved for Agent Orange), and that his photographs provided proof of that.  

In April 2011, the RO contacted U.S. Army and Joint Services Records Research Center (JSRRC) and requested information regarding the Veteran's unit in Korea.  The JSRRC provided the following response: "We reviewed the 1968 unit history submitted by the 2nd Administrative Company.  The Company was located at Camp Ross, 9 miles from the DMZ.  The unit's mission was to support the administration of the 2nd Infantry Division.  The history does not document the usage, storage, spraying, or transportation of herbicides.  In addition, the histories do not mention or document any specific duties performed by the unit members along the DMZ." 

Upon review of the entire record, the Board finds that the evidence does not clearly and unmistakably show that the Veteran did not serve in or near the Korea DMZ for purposes of presumptive exposure to herbicides including Agent Orange. See 38 C.F.R. § 3.307(a)(6)(iv).  While it is true that the service records only indicate that he served with the 2nd Administration Company and not one of the 2nd Infantry Division's four combat brigades, the Veteran has provided competent and consistent (i.e., credible) lay evidence by way of statements, photographs, and hearing testimony, that his duties as a driver/pay specialist with 2nd Admin Company necessitated frequent trips to the DMZ (including the 2nd Infantry Division headquarters and its four combat units) during his 13 months of service in Korea (from April 8, 1967, to July 5, 1968).  The JSRRC's findings do not contradict the Veteran's competent and credible statements concerning his in-service duties and routine trips to the DMZ.  Indeed, the JSRRC merely noted the 2nd Administration's unit history did not mention or document any specific duties performed by unit members along the DMZ - from this, one cannot affirmatively conclude that the Veteran's duties did not include frequent travel to the DMZ and exposure to herbicides therein.  Again, it is uncontroverted that the Veteran's primary duty station was only 9 miles from the DMZ (see JSRRC response and statements from Veteran); that his duties as a pay roll specialist and truck driver included paying 2nd Infantry Division combat units (see hearing testimony and personnel records); and that all four of those combat units were located in the DMZ area where herbicides are known to have been applied. 

Thus, while there is some evidence against service connection (namely, the JSRRC report), it is not so clear and unmistakable such that reasonable minds could not differ as to the question of presumptive exposure.  Rather, a preference of this conclusion over the opposite conclusion would amount to a weighing of evidence, which does not constitute CUE.  Therefore, this also cannot be the basis of severance of service connection. 

In sum, the file lacks clear and unmistakable evidence that the Veteran did not serve in or near the Korean DMZ in an area where herbicides are known to have been applied.  The high burden for severance of service connection has not been met, and service connection for diabetes mellitus type II must be restored.  It also follows that service connection for the secondary conditions of right upper extremity peripheral neuropathy and left upper extremity peripheral neuropathy must be restored. See also 38 C.F.R. § 3.310. 

Service Connection - Ischemic Heart Disease

In this case, the Veteran contends that he is entitled to service connection for ischemic heart disease based upon presumed exposure to herbicides while serving in the Korean DMZ.  

As discussed extensively above, the presumption of service connection requires exposure to an herbicide agent and also manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease. 38 C.F.R. § 3.307(a)(6)(ii).  Ischemic heart disease is one of the diseases associated with herbicide exposure for purposes of the presumption. 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 3.309(e).  

Effective February 24, 2011, a Veteran who during active military service between April 1, 1968, and August 31, 1971, served in a unit that operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, as determined by the DOD, shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to the contrary. 38 C.F.R. § 3.307(a)(6)(iv). See also 76 Fed. Reg. 4,245 -47 (Jan. 25, 2011).  This amendment is effective for all claims received by VA on or after February 24, 2011, and to claims pending before VA on that date, which includes the current appeal.  A list of service units that have been recognized by the Department of Defense (DOD) as having served in areas along the Korean DMZ may be found in the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Topic 10, Block p.  Importantly to this matter, only these specific units stationed at the DMZ in Korea are presumed to have been exposed to Agent Orange or other herbicide.  The Army units exposed include the four combat brigades of the 2nd Infantry Division.

As noted above, a review of the Veteran's claims file indicates that he was stationed in Korea at Camp Ross (9 miles from the DMZ), from April 8, 1967, to July 5, 1968, and that he was a pay/distribution specialist with the 2nd Administrative Company, 2nd Infantry Division during this time period.  In addition, the evidence outlined extensively above, and in particular, the Veteran's competent and credible statements and hearing testimony, photographs, and personnel records establish that his service duties necessitated frequent trips to the DMZ, including routine travel to the four combat units/brigades of the 2nd Infantry Division.  

Thus, while the service records do not indicate that he was attached to one of the four recognized 2nd Infantry Division combat brigades, or that he otherwise served in the DMZ, the Veteran has competently (i.e., he is competent to report what he has experienced firsthand) and credibly (i.e., he has provided consistent accounts throughout the course of this appeal) testified that his duties did in fact include routine trips to each combat brigade in/near the DMZ to collect pay complaints from troops.  As such, the Board finds that direct evidence has been presented that the Veteran served with a unit that operated near or in the DMZ for purposes of presumptive exposure to Agent Orange.  There is no affirmative evidence of record to the contrary; in fact, as noted above, the JSRRC report contains no findings which expressly contradict the Veteran's statements that he made frequent trips to the DMZ in his capacity as a pay roll specialist and truck driver.  

Based on the foregoing, the Board finds that entitlement to service connection for ischemic heart disease is warranted in this case.  The Veteran's claims file contains diagnoses of ischemic heart disease and there is evidence that he was presumptively exposed to Agent Orange in service (i.e., in the Korean DMZ during the prescribed period of time).  

Because the preponderance of the evidence is in favor of the claim, the claim is allowed. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Severance of service connection for diabetes mellitus type II was not proper, and restoration of the benefit is granted.

Severance of service connection for right upper extremity peripheral neuropathy as secondary to service-connected diabetes mellitus type II, was not proper, and restoration of the benefit is granted.

Severance of service connection for left upper extremity peripheral neuropathy as secondary to service-connected diabetes mellitus type II, was not proper, and restoration of the benefit is granted.

Service connection for ischemic heart disease is granted.


REMAND

The Veteran also seeks service connection for erectile dysfunction - either as directly related to Agent Orange exposure, or alternatively, as secondary to service-connected diabetes mellitus. 

The RO obtained a VA examination/etiology opinion in connection with this claim in March 2010.  Based on review of the claims file, the examiner opined that his erectile dysfunction symptoms pre-dated his diabetes diagnosis (November 2005) and, therefore, it was "less likely like not caused by or a result of diabetes."

The March 2010 VA examiner did not address the aggravation aspect of a secondary service connection claim. See 38 C.F.R. § 3.310 (2013).  Thus, the opinion on this matter is not wholly adequate. 

Additionally, as the Veteran's exposure to herbicides in-service has been conceded herein, the examiner should address whether the erectile dysfunction is related to Agent Orange exposure.  Indeed, direct service connection is not precluded for diseases not presumptively related to Agent Orange exposure. See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).


Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all records of VA treatment dated prior to October 2009 and after April 2011 to the present. 

2. Obtain and associate with the claims file all outstanding/non-duplicative private treatment records with any necessary authorization from the Veteran that are relevant to the Veteran's remaining claim.

3. Return the Veteran's claims file to the examiner who conducted the March 2010 VA genitourinary examination, or to a qualified medical professional if the examiner is unavailable.  If the examiner determines that an examination is necessary, one should be scheduled.

The examiner must provide an opinion, in light of the service and post-service medical evidence of record, whether the Veteran's erectile dysfunction is at least as likely as not (50 percent or greater probability) caused or aggravated by military service, to include presumed exposure to herbicides (Agent Orange) during service.

The examiner must also provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected diabetes mellitus, or any other service-connected disorder caused or aggravated the erectile dysfunction.  

If the examiner finds that the erectile dysfunction is aggravated by diabetes mellitus or by any other service-connected disorder, the examiner must assess the baseline level of severity of erectile dysfunction based on the evidence of record and the current level of severity of erectile dysfunction.  

Any opinion provided must include an explanation of the basis for the opinion.

4. Upon completion of the above, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished an appropriate supplemental statement of the case, provided an opportunity to respond, and the case should thereafter be returned to the Board for further appellate consideration, as appropriate.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


